Form 51-102F3 Material Change Report Item 1. Name and Address of Company CIBT Education Group Inc. (the "Company") 777 West Broadway, Suite 1200 Vancouver, BC, V5Z 4J7 Item 2. Date of Material Change July 11, 2011 Item 3. News Release A news release dated July 13, 2011 was disseminated through CNW Group. Item 4. Summary of Material Change The Company has completed its non-brokered private placement announced on May 20, 2011 for gross proceeds of $817,000. Item 5.1 Full Description of Material Change The Company has completed its non-brokered private placement announced on May 20, 2011 for gross proceeds of $817,000 by the issuance of 2,723,333 units at a price of $0.30 each. Each unit will consist of one common share and one share purchase warrant, and each warrant will entitle the holder to purchase one common share for a three year period at a price of $0.35. The proceeds will be used for business development, potential acquisition opportunities, and general working capital purposes. The private placement securities are subject to a hold period expiring on October 30, 2011 as to 1,690,000 units and on November 12, 2011 as to 1,033,333 units. In connection with the private placement, the Company paid a finder’s fee comprised of $10,050 cash and a finder’s warrant for the purchase of 33,500 common shares of the Company, exercisable for a period of three years at a price of $0.35 per share. Item 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6. Reliance on subsection 7.1(2) of National Instrument 51-102 If this Report is being filed on a confidential basis in reliance on subsection 7.1(2) of National Instrument 51-102, state the reasons for such reliance. Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer Toby Chu, chief executive officer Telephone: ext. 308 Item 9. Date of Report July 13, 2011
